Citation Nr: 0402740	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1962 to August 
1964. 

In a rating decision dated in February 2002, the Regional 
Office (RO) effectuated a January 2002 decision of the Board 
of Veterans' Appeals (Board) that granted service connection 
for lumbar disc disease.  The RO assigned a 20 percent 
initial evaluation for residuals of a low back injury with 
degenerative disc disease, effective July 1998.  The veteran 
submitted a timely notice of disagreement with the assigned 
rating.  Thereafter, based on the receipt of additional 
information, the RO, by rating action dated in February 2003, 
increased the initial evaluation in effect for the veteran's 
service-connected low back disability to 40 percent, 
effective July 1998.  The veteran continues to disagree with 
the assigned rating.

The February 2003 rating decision also denied entitlement to 
a total rating based on individual unemployability (TDIU) due 
to service-connected disability.  While the veteran did not 
submit a notice of disagreement with that determination, he 
was issued a statement of the case later that same month on 
the TDIU issue, with a cover letter that advised him that 
timely submission of a substantive appeal would complete his 
appeal.  The veteran submitted a timely VA Form 9, Appeal to 
Board of Veterans' Appeals, which addressed the TDIU claim.  
The Board finds that the veteran was justified in his 
reliance on the February 26, 2002 VA letter, and accepts 
appellate jurisdiction of the TDIU issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5106, 5107, 5126 (West 2002)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  There is no evidence of record that 
shows that the RO sent the veteran a VCAA notice letter for 
the increased rating claim, or the claim for a total rating 
based on individual unemployability due to service-connected 
disability, to include as specified in 38 U.S.C.A. § 5103(a) 
and (b).  

The Board notes that the increased rating issue on appeal 
arose from a notice of disagreement following an initial 
grant of service connection and award of an initial rating 
for the disability at issue.  As such, VCAA does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
08-2003.  However, VA must take development or review action 
it deems proper under applicable regulations.  Nevertheless, 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability stems from a 
claim for such benefits, albeit contained in the same May 
2002 document which served as notice of disagreement with the 
initial rating assigned for the service-connected back 
disability.  As such, further action in this case is 
necessary for compliance with the VCAA notice and duty to 
assist provisions with regard to the TDIU claim.  As noted 
below, additional development is necessary with regard to the 
increased initial rating issue on appeal.

The regulations pertaining to the rating criteria for 
evaluation of disabilities of the spine were revised 
effective September 26, 2003.  VA's Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  There is no evidence of record that indicates 
that the RO apprised the veteran of this change or 
adjudicated the issues on appeal with consideration of the 
revised criteria.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent, with 
regard to the TDIU claim.

2.  The RO should readjudicate the issues 
on appeal pursuant to the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003 and 
evaluate intervertebral disc syndrome 
either under the General Rating Formula 
for Diseases and Injuries of the Spine or 
under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever rating 
results in a higher evaluation.  68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243). 

3.  Thereafter, if either determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disability at issue, 
including effective from September 26, 
2003.  The veteran should be afforded a 
reasonable period of time in which to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



